4 N.Y.3d 843 (2005)
In the Matter of BEST PAYPHONES, INC., Appellant,
v.
DEPARTMENT OF INFORMATION TECHNOLOGY AND TELECOMMUNICATIONS OF CITY OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Submitted March 14, 2005.
Decided April 5, 2005.
Motion to strike granted to the extent of deeming stricken *844 petitioner's order to show cause for reargument and renewal and material in support thereof and references thereto in petitioner's brief. Cross motion to amend appellant's brief denied.